OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant, having been advised by counsel, and after thorough and appropriate inquiry by, the court to ascertain that his waiver of his right to a jury trial was knowingly and voluntarily made, elected to proceed without a jury and executed a waiver of that right.
The prosecutor, expecting to proceed with the voir dire, had excused the complaining witness and, therefore, the case was adjourned to the next day. On the next day, however, defense counsel advised the court that the defendant *1026had changed his mind and without giving any other reason requested that the waiver be vacated. The court refused his request and under these circumstances, we cannot say as a matter of law that the court abused its discretion.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Waghtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.